UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-4831



UNITED STATES OF AMERICA,

                                                Petitioner - Appellee,

          versus


GEORGE R. KIBBE, II,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-95-
73-MJG)


Submitted:   August 24, 1999                 Decided:   October 7, 1999


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Barry J. Pollack, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Barbara S. Sale, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George R. Kibbe, II, appeals the district court’s order re-

voking his supervised release and imposing a twenty-four month term

of imprisonment.   Kibbe contends that the district court erred in

failing to suppress the evidence obtained as a result of the pro-

bation officer’s illegal search of his residence. We find that the

admission of the evidence was not improper.   See United States v.

Armstrong, ___ F.3d ___, 1999 WL 498713, at *3 (4th Cir. 1999).

     Accordingly, we affirm the sentence imposed by the district

court.   We deny Kibbe’s motion for reconsideration of the order

placing the case in abeyance as moot and dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2